Citation Nr: 1205248	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-05 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active service from June 1959 to June 1962.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Regional Office (RO) in Newark, New Jersey.   

In September 2010 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  


FINDING OF FACT

The Veteran has a current medical diagnosis of schizophrenia, paranoid type, which has been linked by competent evidence to active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, schizophrenia, paranoid type was incurred in or caused by his military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder, to include schizophrenia, paranoid type.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include a May 1959 report of medical history taken at the time of enlistment in which the Veteran indicated that he had frequent or terrifying nightmares, depression or excessive worry and nervous trouble of any sort.  Upon examination, his psychiatric system was found to be normal.  In September 1959, the Veteran complained of episodes of terrifying nightmares and depression and the Veteran expressed his desire to speak with a psychiatrist.  The diagnosis was adolescent adjustment reaction, subsiding, and no further treatment was required.  In August 1961, the Veteran was accorded a neuropsychiatric evaluation after he requested a transfer to the Headquarters Company with no specific reasons for transfer offered.  The diagnosis was adolescent adjustment reaction, which the neuropsychiatrist found the Veteran would probably obtain for some time to come.  An April 1962 separation examination marked the Veteran's psychiatric system as normal.  

Post-service medical records include a February 1968 compensation and pension (C&P) examination.  The Veteran reported that he previously admitted himself to a mental hospital in March 1967 for symptoms of extreme depression, hallucinations, anxiety, paranoia, and psychosomatic reactions.  During the examination, the Veteran complained of extreme anger, inability to tolerate noise and confusion, and reported that he was very nervous.  He reported that he became nervous in September 1966.  The diagnosis was schizophrenic reaction, paranoid type, severe, competent.  

In March 1968, the Veteran was admitted to in-patient services on a voluntary basis because he felt he had a nervous condition.  The diagnosis was schizophrenic reaction, paranoid type.  

A June 1968 hospital summary shows that the Veteran had a diagnosis of schizophrenic reaction, paranoid type in March 1968.  The summary indicated that he had a history of psychiatric disorder dating back several years some time after his discharge from the military service and after he gave up studies and a number of jobs.  He was diagnosed with schizophrenic reaction, paranoid type in June 1969 and August 1969.  

In an April 1971 statement, the Veteran reported that he felt the Army aggravated his nervous condition to the point where he had to see a psychiatrist at the Army hospital.  He stated that his condition was not diagnosed by a doctor until he saw a psychiatrist at West Point, New York after being in the Army for a while.  

A December 1971 statement witnessed by the Veteran's mother, father, and brother, reported that the Veteran displayed certain symptoms upon his return.  The statement also reported there was a definite change in his behavior before entering the Army.  

An August 1977 hospital summary reported that the Veteran was diagnosed with schizophrenia, paranoid type.  He was again diagnosed with schizophrenia, paranoid type in May 1980.  

In a June 1980 statement, the Veteran reported that he felt his schizophrenia, paranoid type was incurred or aggravated by his military service because he felt there was a separation between his emotions and thought and action.  He felt he was denied the moral and social opportunity to develop his intellect and emotional security because of duty assignments and the denial of upward mobility by refusal of promotions.  He stated that he sought psychiatric counseling and was given medication and was told to adjust to the hate and aggression around him.  

A hospital evaluation dated in October 1980 revealed that the Veteran had been admitted into the Crisis Intervention Unit in September 1980 with a diagnosis of schizophrenia, paranoid type.  He had previously been admitted to the Crisis Intervention Unit from July until August 1980 until it was decided that he be committed to Essex County Hospital Center, where he has been known since June 1971.  

A September 1986 letter indicated that the Veteran has been seeking weekly or biweekly treatment for his schizophrenia, chronic paranoid type.  The letter indicated that the Veteran's record revealed a pattern of serious impairment dating to at least 1967, when he was hospitalized for the first time.  

During a June 1987 Board hearing, the Veteran testified that he felt an extreme amount of emotional unrest and emotional pain while he was in the military because he was denied the opportunity to further his education.  He felt he was denied an opportunity to be promoted to higher ranks because of discrimination.  He testified that he had problems adjusting to military life.  He testified that he was not treated for a nervous disorder until 1968 but had symptoms all along.  He testified that he was given medication when he saw a psychiatrist on active duty but could not remember the name of the medication.  He also testified that he did not have a diagnosed problem of a nervous condition before service but stated that the symptoms were there.  He testified that he did not have treatment prior to service.  

VA medical records show treatment for and a diagnosis of schizophrenia, paranoid type.  

During the September 2010 Board hearing, the Veteran testified that he was raped prior to service and asserted that this situation could cause a psychiatric condition later in life.  See Board hearing transcript pp. 6-7.  

In April 2011 the Veteran was accorded a C&P mental disorders examination.  The diagnosis was paranoid schizophrenia.  The examiner terminated the interview after repeated attempts by the examiner to redirect the Veteran to obtain the necessary information.  No opinion or rationale was provided.  

The Veteran was accorded another C&P mental disorders examination in May 2011.  During the examination, the examiner indicated that the claims file was thoroughly reviewed.  The examiner opined, based on his clinical review of the notes, and the Veteran's own statements, that the Veteran saw a psychiatrist while he was active in the military and it appears as thought he was prescribed Valium.  The examiner noted that treatment records indicated that treatment began in 1967 and the Veteran remembered that his first time he saw a psychologist or psychiatrist for treatment was in 1967.  The diagnosis was schizophrenia, paranoid type.  The examiner indicated that schizophrenia is a progressive and biological illness and opined that it was likely that the Veteran suffered from early symptoms of schizophrenia while he was in the military resulting in the prescription of Valium as the earliest warning signal of schizophrenia.  The examiner noted that it took an additional five years after discharge for the Veteran to develop full-blown symptoms.  He opined that the Veteran must have suffered from the earliest signals and symptoms of schizophrenia while active in the military based on the fact that schizophrenia is a progressive and genetic ailment.  He indicated that based on the Veteran seeking psychiatric services in the military, based on his initial decompensation within 5 years following the military, and as he suffered from the same disorder thereafter it was at least as likely as not that the Veteran began to suffer from the earliest signs of schizophrenia while he was active in the military and the syndrome progressed thereafter.  The examiner went on to state that he felt the schizophrenia was developing and evident while he was active in the military and progressed continually until he was first treated for it formally several years after discharge.    

The Board notes that the April 2011 VA examiner diagnosed the Veteran with paranoid schizophrenia.  However, no opinion or rationale was provided regarding etiology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Ultimately the Board finds the May 2011 VA physician's opinion to be highly probative evidence in favor of service connection.  In particular, the May 2011 physician provided sound rationale based on a thorough review of the Veteran's claims file, the previous April 2011 examination attempt, and an examination of the Veteran.  The examiner indicated that schizophrenia is a progressive and biological illness and opined that it was likely that the Veteran suffered from early symptoms of schizophrenia while in the military.  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Veteran asserted that he felt the Army aggravated his nervous condition to the point where he had to see a psychiatrist at the Army hospital.  He stated that his condition was not diagnosed by a doctor until he saw a psychiatrist at West Point, New York after being in the Army for a while.  His family members also reported symptoms they saw after the Veteran's return from service that continued thereafter.  The Veteran reported essentially the same symptoms as his family members did when examined in March 1968.  As the Board has no reason to disbelieve the Veteran or his family members, the Board finds that the Veteran and his family members are competent to comment on the symptoms manifested and their statements in that regard are credible.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board notes that the Veteran alternatively argues that he had a pre-existing psychiatric condition that was aggravated during service.  However, although the Veteran reported symptoms at the time he entered service, his psychiatric system was assessed as normal.  Accordingly, he is presumed sound at the time of entering service.  The VA examiner was asked by the Board to indicate when the disorder first manifested, i.e., prior to service, in service or after service and opined that the disorder first manifested in service.  As a result, the Board finds that the evidence does not show clear and unmistakable evidence that the disorder pre-existed service.  

In light of the highly probative VA opinion dated in May 2011 and the competent, credible and probative lay statements that the Veteran exhibited a definite change in behavior upon his return from his tour of Army duty, the Board concludes that service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, paranoid type, is warranted.  

Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinksi, 1 Vet.  App. 49 (1990). 

This appeal was previously remanded by the Board in February 2011 further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board further finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additional VA medical records were associated with the claims folder.  The Veteran was afforded a VA examination, the report of which is of record.  The examination was adequate as it was based on a review of the medical history, mental examination, and as sufficient information was provided such that the Board can render an informed determination.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has substantially satisfied the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's decision.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, paranoid type, is granted.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


